Title: From Thomas Jefferson to William Carmichael and William Short, 11 September 1793
From: Jefferson, Thomas
To: Carmichael, William,Short, William



Gentlemen
Philadelphia Sep. 11. 1793.
 
My last letters to you were of the 12th. and 16th. of July. Since that I have recieved yours of Apr. 18. May 5. and June 6. The present occasion does not admit of my entering into particulars on the subject of your letters: I will only inform you therefore generally that the President approves of your proceedings and views. Proceed in the plan your letter of June 6. expresses; we make no other alterations in our instructions. The negociation was fixed at Madrid at the express desire of that court delivered to me verbally by their Chargés here, and on which some explanations in writing took place.—The Indians on our North West have refused to meet our Commissioners unless they would fix the Ohio as our boundary by a Preliminary article. This being impossible on account of the army locations and sales to individuals North of that river, the war goes on, and we expect Genl. Wayne is now in motion.—An infectious, putrid and mortal fever has broken out here. The week before last the deaths were about 40. the last week about 80. and this week they will probably be 200. and it is increasing. Every body who can is flying. We hope the approaching cold will stop it. The President sat out for Mount Vernon yesterday, according to arrangements made
 
sometime since. Colo. Hamilton is ill of the fever, but is on the recovery. The Secretary at war is setting out Northwardly, and I shall in a few days set out for Virginia. Our reassembling will depend on the course of this malady, and on that will depend the date of my next letter to you. I have the honor to be with great & sincere esteem, Gentlemen, your most obedt. servt.

Th: Jefferson

